DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
	The response filed January 5, 2021, has been received and entered.

Response to Amendment
The preliminary amendment filed August 20, 2019, improperly numbered the claims relative to the claims originally filed July 17, 2019.  Specifically, the claim after claim 18 does not have a claim number, and thus the final four claims are incorrectly numbered.  Applicant is requested to file an amendment in which the claims are properly numbered.
As noted in the restriction requirement mailed October 16, 2020, the claim after claim 18 has been numbered claim 19 (according to the numbering of the claims originally filed July 17, 2019), and claims 19-22 have been renumbered as claims 20-23, respectively (according to the numbering of the claims originally filed July 17, 2019).
	Claims 2, 4, and 5 are canceled.
	Claims 1, 3, and 6-23 are pending.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 3, 6-12, and 21, and the species ‘Mycosphaerella sp. strain SGI-010-H11 (deposited as NRRL 50471)’ for (a), ‘SEQ ID NO: 11’ for (b), and ‘a pesticide’ for (c), in the reply filed on January 5, 2021, is acknowledged.  The traversal is on the ground(s) that generic linking claims are present in the case.  This is not found persuasive because, as pointed out in the restriction requirement, the inventions are independent or distinct since Inventions I and III are directed to distinct products, Inventions II and IV are .
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-20, 22, and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
Claims 1, 3, 6-12, and 21 are examined on the merits.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 recites “an emulsion” twice.  One of the two recitations of “an emulsion” must be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6-12, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is rendered indefinite by the recitation “(deposited as NRRL  -   )” in line 3 because no deposit accession number is provided and thus the microbial strain is unclear.  Since claim 1 is indefinite, the claims that incorporate the limitation of claim 1, claims 3, 6-12, and 21, are rendered indefinite.  Therefore, claims 1, 3, 6-12 and 21 must be rejected under 35 U.S.C. 112, second paragraph.
	Claim 3 is indefinite because it is unclear what defines “the Sequence Listing.”  It is unclear what nucleotide sequences are provided in “the Sequence Listing” since the specification does not expressly recite all SEQ ID numbers that are included in “the Sequence Listing.”

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6-12, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claim 1 requires a microbial strain selected from a group consisting of five strains, including the elected species Mycosphaerella sp. strain SGI-010-H11 (deposited as NRRL 50471), and “pesticidally active variants of any thereof.”  The specification defines the term “variant” in reference to a microorganism as referring to “a modification of the parental strain in which the desired biological activity is similar to that expressed by the parental strain” (page 11, paragraph [0035]).  Moreover, the term “variant” is defined in the specification to refer to “a strain having identifying characteristics of the species to which it belongs, while having at least one nucleotide sequence variation or identifiably different trait with respect to the parental strain, where the trait is genetically based (heritable)” (page 12, paragraph [0042]).  Additionally, the term “pesticidal” is defined in the specification as referring to “the ability of a substance or composition to decrease the growth of a pest, i.e., an undesired organism, or to increase the mortality of a pest” (page 12, paragraph [0040]).
However, the application is considered to lack written description for the full genus of “pesticidally active variants” of each of the five strains recited in claim 1.
To satisfy the written description aspect of 35 U.S.C. 112, first paragraph, for a claimed genus of microbial strains, it must be clear that: (1) the identifying characteristics of the claimed strains have been disclosed, e.g., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed cor-relation between function and structure, or by a com-bination of such identifying characteristics; and (2) a representative number of species within the genus must be disclosed. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
Mycosphaerella sp. strain SGI-010-H11 elected for examination, the pesticidally active variants encompassed by the claims must have; Applicant has not identified any particular core structure or a correlation between function (pesticidally active) and a specific conserved structure of each of the five recited strain which must be shared by all variants thereof; and thus one of ordinary skill in the art would not immediately envisage all pesticidally active variants of each of the five strains.  Additionally, as pointed out above, the specification defines the term “variant” as referring to “a strain having identifying characteristics of the species to which it belongs, while having at least one nucleotide sequence variation or identifiably different trait with respect to the parental strain, where the trait is genetically based (heritable)” (page 12, paragraph [0042]; emphasis added).  However, the five strains recited in claim 1 are defined by their respective genus, and not their species.  For instance, the elected strain SGI-010-H11 is defined by its genus Mycosphaerella.  Since there is no species provided for each strain, then there are no identifying characteristics of the species that can be used to select for strains that are “pesticidally active variants” thereof.  
Regarding disclosure of a representative number of species within the genus, a review of the specification shows that Applicant has disclosed fives strains, but no specific variants thereof.  Therefore, Applicant has not disclosed a representative number of species, as would be required to support description and to show possession of the entire genus of “pesticidally active variants” of each of the five strains recited in claim 1. 
Thus, one of ordinary skill in the art, in looking to the instant specification, would not be able to determine that Applicant was in possession of the invention, as claimed, at the time the 

Claims 1, 3, 6-12, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The microorganisms, Mycosphaerella sp. strain SGI-010-H11 (deposited as NRRL B-50470) (elected strain under examination), Microbacterium sp. strain SGI-005-G08 (deposited as NRRL  -   ), Variovorax sp. strain SGI-014-G01 (deposited as NRRL B-50469), Bacillus sp. strain SGI-015-F03 (deposited as NRRL B-50760), and Bacillus sp. strain SGI-015-H06 (deposited as NRRL B-50761), are recited in the claims, and thus are essential to the claimed invention.  Since the microorganisms are essential to the claimed invention, they must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public.  If the microorganisms are not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the biological materials.
The specification does not disclose a repeatable process to obtain the microorganisms, and it is not apparent if the biological materials are readily available to the public.  It is noted that applicant has deposited the organisms in accordance with the Budapest Treaty (page 20, paragraph [0065]), but there is no indication in the specification as to public availability.

 (a) during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
	(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;	
(d) a test of the viability of the biological material at the time of deposit will be made (see 37 C.F.R. §1.807); and
	(e) the deposit will be replaced if it should ever become inviable.

	See MPEP 2404.01.

	Applicant’s attention is directed to M.P.E.P. §2400 in general, and specifically to §2411.05, as well as to 37 C.F.R. § 1.809(d), wherein it is set forth that “the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination” (emphasis added).  It is noted that page 20, paragraph [0065] fails to provide the date of the deposit; the specification should be amended to include this information.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 6-11, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. 
The claims have been analyzed for eligibility in accordance with its broadest reasonable interpretation.  The claims are directed to a statutory category, i.e. a composition of matter (Step 1: YES). 
Claim 1:  Claim 1 recites a microbial strain selected from the group consisting of five strains:  the elected strain Mycosphaerella sp. strain SGI-010-H11, Microbacterium sp. strain SGI-005-G08, Variovorax sp. strain SGI-014-G01, Bacillus sp. strain SGI-015-F03, and Bacillus sp. strain SGI-015-H06.  The specification states that the microbial antagonists of the invention were identified from a pool of approximately 5,000 microbial strains obtained from wild plant samples collected from several locations in the United States (page 16, paragraph [0059]).  In particular, the strains SGI-014-G01, SGI-015-F03, and SGI-015-H06 were isolated from plant root tissues collected from Eagle Peak Preserve near Julian, CA (page 33, paragraph [0114]).  Additionally, the strains SGI-010-H11 (elected strain) and SGI-005-G08 were isolated from stem tissues of two different plant samples collected from San Elijo Lagoon, Encinitas, CA (page 33, paragraph [0114]).  Since they were obtained from naturally occurring sources, then the five strains recited in claim 1 are naturally occurring organisms.  As such, claim 1 recites a ‘product of nature’ exception (Step 2A, Prong One: YES).
Step 2A, Prong Two: NO), and thus the claim is directed to a judicial exception (Step 2A: YES).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As noted above, the ‘additional element’ of claim 1 is the limitation that the microbial strain has suppressive activity against head blight disease.  This is a property inherently possessed by the claimed microbial strain.  Since the additional element is inherently possessed by the claimed microbial strain, then the additional element does not amount to significantly more than the judicial exception (Step 2B: NO).  As such, claim 1 is not eligible subject matter under 35 U.S.C. 101.
Claim 3:  Claim 3 recites that the microbial strain comprises a DNA sequence exhibiting at least 85% sequence identity to any one of the nucleotide sequences in the Sequence Listing, with the elected sequence being SEQ ID NO: 11.  This encompasses the embodiment of the microbial strain comprising a DNA sequence exhibiting 100% sequence identity to a nucleotide sequence in the Sequence Listing.  The specification teaches that the sequence of the 5.8S intergenic region (ITS) of the fungal strain SGI-010-H11 is provided in the Sequence Listing as SEQ ID NO: 11 (page 35, paragraph [0122]).  Thus, the claimed strain SGI-010-H11 inherently comprises a DNA sequence exhibiting 100% sequence identity with a nucleotide sequence in the Sequence Listing.  As such, claim 3 encompasses a limitation directed to an inherent property of 
Claim 6:  Claim 6 recites a composition comprising two products: (1) the microbial strain of claim 1 or a culture thereof; (2) a compound or composition selected from the group consisting of an acaricide, a bactericide, a fungicide, an insecticide, a microbicide, a nematicide, a pesticide, and a fertilizer.  As discussed above, the microbial strain of claim 1 is a product of nature.  Since the claimed microbial strain is obtained from a wild plant sample collected from a location in the United States (page 16, paragraph [0059] of the specification) and in particular is isolated from plant root tissues or stem tissues of plant samples (page 33, paragraph [0114]), then its culture would occur in nature (within or on the plant tissue).  It is well known that manure is a fertilizer that is naturally occurring.  For instance, see column 1, lines 10-12 of Quick (US 3,911,837).  Therefore, the second product comprised by the composition of claim 6 can be naturally occurring (e.g. manure as a fertilizer).  Therefore, claim 6 recites two products of nature, and the composition of claim 6 is drawn to a nature-based composition.  
Under Step 2A, Prong One of the analysis, the nature-based composition of claim 6 is compared to its naturally occurring counterpart to identify markedly different characteristics based on structure, function, and/or properties.  Because the two products of the claimed composition do not occur together in nature as claimed (in particular, with an agriculturally effective amount of the ‘compound or composition,’ e.g. fertilizer such a manure), then each product is considered an ‘additional element’ to the other to determine whether their combination results in ‘significantly more’ than the products of nature.  Combining the microbial strain (or culture thereof) with the ‘compound or composition’ (e.g. manure as the fertilizer) does not appear to markedly change any characteristic of the microbial strain or ‘compound or Step 2A, Prong One: YES).
These judicial exceptions are not integrated into a practical application.  Claim 1 recites that the microbial strain has suppressive activity against head blight disease, which is considered an ‘additional element’ of claim 6.  This limitation sets forth a property inherently possessed by the claimed microbial strain, and thus does not set forth a practical application of the product of nature (the claimed microbial strain).  Furthermore, the combination of the first product (microbial strain or culture thereof) and the second product (‘compound or composition’, e.g., manure) does not set forth a practical application of the composition of claim 6.  As such, there is no integration of the products of nature into a practical application (Step 2A, Prong Two: NO), and thus the claim is directed to a judicial exception (Step 2A: YES).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As noted above, one ‘additional element’ of claim 6 is the limitation that the microbial strain has suppressive activity against head blight disease.  This is a property inherently possessed by the claimed microbial strain.  Since this additional element is inherently possessed by the claimed microbial strain, then this additional element does not amount to significantly more than the judicial exception.  Furthermore, because the two products of the claimed composition do not occur together in nature as claimed (in particular, with an agriculturally effective amount of the ‘compound or composition,’ e.g. fertilizer such a manure), then each product is considered an ‘additional element’ to the other to determine whether their combination results in ‘significantly more’ than the products of nature.  The specification states that the microbial antagonists of the invention were identified from a pool of 
Thus the additional elements do not amount to significantly more than the judicial exception  (Step 2B: NO).  As such, claim 6 is not eligible subject matter under 35 U.S.C. 101.
Claims 7 and 8:  Claims 7 and 8 recite a composition comprising two products: (1) the microbial strain of claim 1 or a culture thereof; (2) a carrier (in particular, an agriculturally acceptable carrier for claim 8).  As discussed above, the microbial strain of claim 1 is a product of nature.  Since the claimed microbial strain is obtained from a wild plant sample collected from a location in the United States (page 16, paragraph [0059] of the specification) and in particular were isolated from plant root tissues or stem tissues of plant samples (page 33, paragraph [0114]), then its culture would occur in nature (within or on the plant).  Water reads on a carrier, as well as reading on an agriculturally acceptable carrier.  Since the example of water is naturally occurring, then the carrier comprised by the compositions of claims 7 and 8 is naturally 
The microbial strains recited in claims 7 and 8 naturally occur in or on plants, as established by paragraphs [0059] and [0114] of the specification.  It is well known that water is naturally provided to plants, for instance when delivered by rain.  Therefore, the first product of nature (the claimed microbial strain) of claims 7 and 8 as present in or on the plant, is naturally occurring with the second product of nature (water, as an example of a carrier) naturally delivered to the plant.  Thus the combination of the claimed microbial strain and the carrier (water) is naturally occurring.  As such, claims 7 and 8 recite a ‘product of nature’ exception (Step 2A, Prong One: YES).
This judicial exception is not integrated into a practical application.  The microbial strain of claims 7 and 8 has suppressive activity against head blight disease, as recited in claim 1.  This is an ‘additional element’ of claims 7 and 8.  This limitation sets forth a property inherently possessed by the claimed microbial strain, and thus does not set forth a practical application of the product of nature.  As such, there is no integration of the product of nature (the combination of the claimed microbial strain and the carrier, e.g. water) into a practical application (Step 2A, Prong Two: NO), and thus claims 7 and 8 are directed to a judicial exception (Step 2A: YES).
Claims 7 and 8 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As noted above, the ‘additional element’ of claims 7 and 8 is the limitation that the microbial strain has suppressive activity against head blight disease.  This is a property inherently possessed by the claimed microbial strain.  Since the additional element is inherently possessed by the claimed microbial strain, then the additional Step 2B: NO).  As such, claims 7 and 8 are not eligible subject matter under 35 U.S.C. 101.
Claim 9:  Claim 9 recites a composition comprising two products: (1) the microbial strain of claim 1 or a culture thereof; (2) a plant seed.  As discussed above, the microbial strain of claim 1 is a product of nature.  Since the claimed microbial strain is obtained from a wild plant sample collected from a location in the United States (page 16, paragraph [0059] of the specification) and in particular was isolated from plant root tissues or stem tissues of plant samples (page 33, paragraph [0114]), then its culture would occur in nature (within or on the plant).  Also, a plant seed is naturally occurring.  Therefore, the composition of claim 9 is drawn to nature-based composition.
Since the claimed microbial strain occurs on or in a plant, then the claimed microbial strain occurs in combination with all parts of the plant, including its seeds.  Therefore, the two products of nature (the claimed microbial strain, the plant seed) of claim 9 is a naturally occurring combination.  As such, claim 9 recites a ‘product of nature’ exception (Step 2A, Prong One: YES).
This judicial exception is not integrated into a practical application.  The microbial strain of claim 9 has suppressive activity against head blight disease, as recited in claim 1.  This is an ‘additional element’ of claim 9.  This limitation sets forth a property inherently possessed by the claimed microbial strain, and thus does not set forth a practical application of the product of nature.  As such, there is no integration of the product of nature (the combination of the claimed microbial strain and the plant seed) into a practical application (Step 2A, Prong Two: NO), and thus claim 9 is directed to a judicial exception (Step 2A: YES).
Step 2B: NO).  As such, claim 9 is not eligible subject matter under 35 U.S.C. 101.
Claim 10:  Claim 10 further defines/limits the composition of claim 7 as a whole by reciting that the composition is prepared as a formulation selected from the group consisting of an emulsion, a colloid, a dust, a granule, a pellet, a powder, a spray, and a solution.  The combination of the claimed microbial strain and water as the carrier reads on a spray and a solution.  Providing the claimed microbial strain and the carrier (water) in a composition prepared as a solution does not confer any markedly different characteristic on the microbial strain or the carrier (water).  Thus claim 10 is rejected on the same basis as parent claim 7.
Claim 11:  Claim 11 further defines/limits the composition of claim 7 as a whole by reciting that the composition is a seed coating formulation.  This limitation speaks to the intended use of the claimed composition, and thus does not confer any markedly different characteristic on the microbial strain or the carrier (water).  Also, this limitation does not integrate the composition into a practical application since it speaks to the intended use.  Since it is directed to an intended use of the composition, the limitation of claim 11 does not amount to significantly more than the judicial exception.  Therefore, claim 11 must be rejected under 35 U.S.C. 101.
Claim 21:  Claim 21 recites a non-naturally occurring plant that is a plant artificially infected with the microbial strain of claim 1 or a culture thereof.  Claim 21 is a product-by-process, wherein the ‘non-naturally occurring plant’ is made by ‘artificially’ infecting a plant with the microbial strain.  The combination of a plant with the microbial strain of claim 1 or a culture thereof, reads on the product-by-process of claim 21.  Thus claim 21 is drawn to a composition comprising two products: (1) the microbial strain of claim 1 or a culture thereof; (2) a plant.  As discussed above, the microbial strain of claim 1 is a product of nature.  Since the claimed microbial strain is obtained from a wild plant sample collected from a location in the United States (page 16, paragraph [0059] of the specification) and in particular was isolated from plant root tissues or stem tissues of plant samples (page 33, paragraph [0114]), then its culture would occur in nature (within or on the plant).  Also, a plant is naturally occurring.  Therefore, the composition of claim 21 is drawn to nature-based composition.
Since the claimed microbial strain naturally occurs on or in a plant (according to paragraphs [0059] and [0114] of the specification), then the combination of the two products of nature (the claimed microbial strain, the plant) of claim 21 is a naturally occurring combination.  As such, claim 21 recites a ‘product of nature’ exception (Step 2A, Prong One: YES).
This judicial exception is not integrated into a practical application.  The microbial strain of claim 21 has suppressive activity against head blight disease, as recited in claim 1.  This is an ‘additional element’ of claim 21.  This limitation sets forth a property inherently possessed by the claimed microbial strain, and thus does not set forth a practical application of the product of nature.  Also, the limitation that the ‘non-naturally occurring plant’ is a plant artificially infected with the microbial strain is another ‘additional element’ of claim 21.  However, this limitation does not integrate the product of nature (the naturally occurring combination of the microbial Step 2A, Prong Two: NO), and thus claim 21 is directed to a judicial exception (Step 2A: YES).
Claim 21 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As noted above, the ‘additional element’ of claim 21 is the limitation that the microbial strain has suppressive activity against head blight disease.  This is a property inherently possessed by the claimed microbial strain.  Since this additional element is inherently possessed by the claimed microbial strain, this the additional element does not amount to significantly more than the judicial exception. Also, the limitation that the ‘non-naturally occurring plant’ is a plant artificially infected with the microbial strain is another ‘additional element’ of claim 21.  This additional element does not distinguish the claimed composition from the product of nature (the naturally occurring combination of the microbial strain and the plant); a plant hosting the claimed microbial strain (that naturally occurs) reads on the product-by-process of claim 21.  Therefore, this additional element does not amount to significantly more than the judicial exception.  In sum, the additional elements of claim 21 do not amount to significantly more than the judicial exception (Step 2B: NO).  As such, claim 21 is not eligible subject matter under 35 U.S.C. 101.

Notice Re: Prior Art Available Under Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simon (Mol. Biol. Evol. 2008. 25(11): 2251-2254) in light of GenBank (Sequence for EU343182.1. Direct Submission submitted on December 11, 2007).
Simon discloses a Mycosphaerella punctiformis strain having CBS Accession Number 113265 (Table 1 on page 2252). 
In a sequence search in the publicly available GenBank database, GenBank Accession Number EU343182, corresponding to the clone 29-9 18S ribosomal RNA gene partial sequence; Mycosphaerella punctiformis of Simon, has a 93.1% match and a 97.1% best local similarity with the elected amino acid sequence SEQ ID NO: 11 of instant claim 3:

RESULT 2
EU343182
LOCUS       EU343182                 833 bp    DNA     linear   PLN 01-NOV-2008
DEFINITION  Mycosphaerella punctiformis clone 29-9 18S ribosomal RNA gene,
            partial sequence; internal transcribed spacer 1, 5.8S ribosomal RNA
            gene, and internal transcribed spacer 2, complete sequence; and 28S
            ribosomal RNA gene, partial sequence.
ACCESSION   EU343182
VERSION     EU343182.1
KEYWORDS    .
SOURCE      Ramularia endophylla
  ORGANISM  Ramularia endophylla
            Eukaryota; Fungi; Dikarya; Ascomycota; Pezizomycotina;
            Dothideomycetes; Dothideomycetidae; Capnodiales;
            Mycosphaerellaceae; Ramularia.
REFERENCE   1  (bases 1 to 833)
  AUTHORS   Simon,U.K. and Weiss,M.
  TITLE     Intragenomic variation of fungal ribosomal genes is higher than
            previously thought
  JOURNAL   Mol. Biol. Evol. 25 (11), 2251-2254 (2008)
   PUBMED   18728073
REFERENCE   2  (bases 1 to 833)
  AUTHORS   Simon,U.K. and Weiss,M.
  TITLE     Direct Submission
  JOURNAL   Submitted (11-DEC-2007) Lehrstuhl Spezielle Botanik & Mykologie,
            Universitaet Tuebingen, Auf der Morgenstelle 1, Tuebingen 72076,
            Germany
FEATURES             Location/Qualifiers
     source          1..833
                     /organism="Ramularia endophylla"
                     /mol_type="genomic DNA"
                     /strain="CBS 113265"
                     /type_material="culture from epitype of Sphaeria
                     punctiformis"
                     /db_xref="taxon:43215"
                     /clone="29-9"

     misc_RNA        <1..>833
                     /note="contains 18S ribosomal RNA, internal transcribed
                     spacer 1, 5.8S ribosomal RNA, internal transcribed spacer
                     2, and 28S ribosomal RNA"

  Query Match             93.1%;  Score 493.6;  DB 254;  Length 833;
  Best Local Similarity   97.1%;  
  Matches  502;  Conservative    0;  Mismatches   15;  Indels    0;  Gaps    0;

It is noted that the instant specification states “The fungal strain SGI-010-H11 is considered to be related to the family of Mycosphaerellaceae based upon ~97% similarity of its ITS-5.8S rDNA sequence to those of Mycosphaerella punctiformis (GenBank EU343182) and Ramularia pratensis (GenBank EU019284), whose 5.8S ITS sequences show clear relatedness to Mycosphaerellaceae” (page 35, paragraph [0122]).
Simon differs from the claimed invention in that Simon does not expressly disclose that their Mycosphaerella punctiformis strain is Mycosphaerella sp. strain SGI-010-H11 (deposited as NRRL 50471) (elected strain under examination) or a ‘pesticidally active variant’ thereof, wherein the strain has suppressive activity against head blight disease.  However, since the strain of Simon and the claimed SGI-010-H11 strain are of the same genus, and since the strain of Simon comprises a DNA sequence exhibiting 93.1% match and 97.1% best local similarity with SEQ ID NO:11 of instant claim 3 (elected sequence under examination) which is comprised by the claimed SGI-010-H11 strain, then it appears that M. punctiformis strain deposited under CBS 113265 of Simon reads on the claimed SGI-010-H11 strain or at least a ‘pesticidally active variant’ thereof, absent a showing of evidence.  Since the M. punctiformis strain deposited under CBS 113265 appears to be the claimed SGI-010-H11 strain or pesticidally active variant thereof, then it necessarily possesses the properties of the claimed strain, including the property of 
A holding of obviousness is clearly required.

Claims 7, 8, 10, 11, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simon and GenBank as applied to claim 1 and 3 above, and further in view of Verkley (Mycol. Res. 2004. 108(11): 1271-1282).
As discussed above, Simon in light of GenBank renders obvious claims 1 and 3.  The references differ from claim 7 in that they do not expressly disclose a composition comprising the microbial strain of Simon (reading on the elected microbial strain, in particular the SGI-010-H11 strain or ‘pesticidally active variant’ thereof) or a culture thereof, and a carrier.  The references further differ from claim 8 in that they do not expressly disclose that the carrier is an agriculturally acceptable carrier.  The reference further differ from claim 10 in that they do not expressly disclose that the composition is prepared as a formulation selection from the group consisting of an emulsion, a colloid, a dust, a granule, a pellet, a powder, a spray, and a solution.  The references further differ from claim 11 in that they do not expressly disclose that the composition is a seed coating formulation.  The references differ from claim 21 in that they do not disclose a non-naturally occurring plant that is a plant artificially infected with the microbial strain of Simon (reading on the elected microbial strain) or a culture thereof.
Verkley discloses that Mycosphaerella punctiformis was originally described as Sphaeria punctiformis from fallen leaves of Quercus robur (page 1271, right column).  In the study of Verkley, fresh ascomata of M. punctiformis were collected on dead fallen leaves of the type host M. punctiformis were sequenced, and also included a number of additional taxa in the sequence analyses to investigate the phylogenetic relationships of M. punctiformis with other Mycosphaerella species with Ramularia and several other anamorphs (page 1272, left column first paragraph).
The strains used in the study of Verkley are listed in Table 1 (page 1272, left column, second paragraph), and include M. punctiformis CBS 113265 which originated from Quercus robur in the Netherlands (Table 1 on page 1275).  For the study, dead fallen leaves with ascomota were collected in a forested area in the Netherlands from three mature trees of Quercus robur (page 1272, left column, second paragraph).  For isolation from fruit bodies on decaying leaves and endophytic mycelia from green leaves, the leaves were glued to the inside of Petri dish lids to allow ascospores to be discharged onto 2% malt extract agar (MEA) (page 1272, left column, second paragraph).  Also, endophytic mycelia from green leaves were obtained from fresh green leaves, and this also involved transferring mycelia to 2% MEA and oatmeal agar (page 1272, left column, second paragraph).  Additionally, for DNA extraction and sequencing, strains were transferred from agar cultures to 2 mL liquid medium (2% malt extract) for incubation for 3 weeks to obtain liquid cultures (page 1272, right column, first full paragraph).  
At the time the invention was made, it would have been obvious to the person of ordinary skill in the art to culture isolated M. punctiformis CBS 113265 of Simon in a liquid medium comprising 2% malt extract.  One of ordinary skill in the art would have been motivated to do this in order to obtain sufficient fungi (and thus its DNA) necessary for performing the analysis of Simon involving polymerase chain reaction amplification and cloning (abstract of Simon).  M. punctiformis CBS 113265 of Simon can be cultured in a liquid medium comprising 2% malt extract since Verkley teaches that M. punctiformis from the leaves from the same source, Quercus robur, can be cultured in that liquid medium for the purpose of DNA extraction and sequencing.  A liquid medium comprising 2% malt extract reads on a ‘carrier.’  Additionally, the components of the liquid medium, including water that is necessarily present, reads on a ‘carrier.’  At least water reads on an ‘agriculturally acceptable carrier.’  Therefore, instant claims 7 and 8 are rendered obvious.
Regarding instant claim 10, the culture of M. punctiformis CBS 113265 in the liquid medium reads on a ‘spray’ and a ‘solution.’  Therefore, instant claim 10 is rendered obvious.
Regarding instant claim 11, the recitation of a ‘seed coating formulation’ is directed to the intended use of the claimed composition.  MPEP 2112 indicates, “the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.”  Any fluidic composition, including a culture of M. punctiformis CBS 113265 in liquid medium, is structurally suitable for being coating on any article, including a seed.  Therefore, the culture of M. punctiformis CBS 113265 in liquid medium rendered obvious by Simon, GenBank, and Verkley is capable of performing the intended use of instant claim 11.  Therefore, instant claim 11 is rendered obvious.
Regarding instant claim 21, M. punctiformis CBS 113265 was isolated from leaves of Quercus robur, based on the teachings of Verkley (page 1271, right column; Table 1 on page 1275).  Quercus robur infected with the CBS 113265 strain reads on a plant infected with the microbial strain of instant claim 1 (elected strain).  Though this combination is naturally occurring, it reads on a ‘non-naturally occurring plant that is a plant artificially infected with the microbial strain of claim 1,’ since ‘artificially infected’ is directed to the process of making the Quercus robur infected with the CBS 113265 strain renders obvious instant claim 21.
A holding of obviousness is clearly required.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simon, GenBank, and Verkley as applied to claims 7, 8, 10, 11, and 21 above, and further in view of Hobbs (US 5,994,266), and in light of Scotti-Saintagne (Genetics. 2004. 168: 1615-1626).
As discussed above, Simon, GenBank, and Verkley render obvious claims 7, 8, 10, 11, and 21.  The references differ from claim 6 in that they do not expressly disclose a composition comprising the CBS 113265 strain (reading on the elected microbial strain, specifically the SGI-010-H11 strain or a ‘pesticidally active variant’ thereof) or a culture thereof, and an agriculturally effective amount of a pesticide (elected ‘compound or composition’).
Hobbs discloses pesticidal compositions comprising an amount of a UV sensitive pesticide and a lignin as a UV sunscreen in an effective amount to protect the pesticide against inactivation by UV radiation for extending the persistence of the UV sensitive pesticide in the natural environment to control a pest and/or for reducing the amount to the pesticide typically needed to be a commercially effective pesticide (abstract).  The amount of a pesticide needed to 
Scotti-Saintagne teaches that Quercus robur is a species of oak tree (abstract; page 1615, last paragraph).
At the time the invention was made, it would have been obvious to have treated Quercus robur trees, including Quercus robur trees infected with the CBS 113265 strain (as rendered obvious by Simon, GenBank, and Verkley), with an amount of a pesticide effective for controlling pests on the Quercus robur trees.  One of ordinary skill in the art would have been motivated to do this since it is known that pesticidal compositions are applied to control pests in various plant types, including oak trees which Quercus robur are drawn to (as evidenced by Scotti-Saintagne).  The application of an amount of pesticide effective for controlling pests on the leaves of Quercus robur infected with the CBS 113265 strain renders obvious a composition (the leaves with the microbial strain and pesticide applied thereon) comprising the CBS 113265 strain and an agriculturally effective amount of a pesticide.  Therefore, instant claim 6 is rendered obvious.
A holding of obviousness is clearly required.

Claims 1, 3, 7, 8, 10, 11, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garry (Plant Pathology. 1998. 47: 473-479).
Garry discloses Mycosphaerella pinodes strain 91.31.12 (page 474, left column, second-to-last full paragraph) used to study infection of pea leaves by Mycosphaerella pinodes (abstract; 
Garry differs from the claimed invention in that Garry does not expressly disclose that their Mycosphaerella pinodes strain is Mycosphaerella sp. strain SGI-010-H11 (deposited as NRRL 50471) (elected strain under examination) or a ‘pesticidally active variant’ thereof, wherein the strain has suppressive activity against head blight disease.  However, since the strain of Garry and the claimed SGI-010-H11 strain are of the same genus, then it appears that M. pinodes strain 91.31.12 of Garry reads on the claimed SGI-010-H11 strain or at least a ‘pesticidally active variant’ thereof, absent a showing of evidence.  Since the M. pinodes strain 91.31.12 appears to be the claimed SGI-010-H11 strain or pesticidally active variant thereof, then it necessarily possesses the properties of the claimed strain, including the property of suppressive activity against head blight disease and comprising a DNA sequence exhibiting at least 85% sequence identity to SEQ ID NO: 11 (elected sequence under examination).  Therefore, Simon renders obvious instant claims 1 and 3.
Regarding instant claims 7 and 8, Garry teaches an aqueous conidial suspension to which Tween was added to the spore suspension (of M. pinodes strain 91.31.12) to improve fungal penetration of the host cells (page 474, left column, first paragraph of “Disease inoculation” section).  This suspension reads on a composition comprising the M. pinodes strain 91.31.12 and a carrier (at least water).  Water reads on an agriculturally acceptable carrier.  Therefore, instant claims 7 and 8 are rendered obvious.
Regarding instant claim 10, Garry teaches that the aqueous conidial suspension (comprising M. pinodes strain 91.31.12) was sprayed onto plants (page 474, left column, first 
Regarding instant claim 11, the recitation of a ‘seed coating formulation’ is directed to the intended use of the claimed composition.  MPEP 2112 indicates, “the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.”  Any fluidic composition, including the aqueous conidial suspension of Garry, is structurally suitable for being a coating on any article, including a seed.  Therefore, the aqueous conidial suspension of Garry is capable of performing the intended use of instant claim 11.  Therefore, instant claim 11 is rendered obvious.
Regarding instant claim 21, Garry teaches that the aqueous conidial suspension (comprising M. pinodes strain 91.31.12) was sprayed onto plants (page 474, left column, first paragraph of “Disease inoculation” section).  Thus a plant is infected with M. pinodes strain 91.31.12 (reading on the elected microbial strain of instant claim 1).  The spraying of the aqueous conidial suspension on the plants reads on ‘artificially infecting’ the plants with the M. pinodes strain 91.31.12, and thus the infected plant reads on a ‘non-naturally occurring plant.’  Therefore, instant claim 21 is rendered obvious.  Nevertheless, it is noted that instant claim 21 is a product-by-process claim.  As indicated in MPEP 2113(I), “’[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.’”  
A holding of obviousness is clearly required.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garry as applied to claims 1, 3, 7, 8, 10, 11, and 21 above, and further in view of Hobbs (US 5,994,266).
As discussed above, Garry renders obvious claims 1, 3, 7, 8, 10, 11, and 21.  Garry differs from claim 6 in that Garry does not expressly disclose a composition comprising the strain 91.31.12 (reading on the elected microbial strain or pesticidally active variant thereof) or a culture thereof, and an agriculturally effective amount of pesticide (elected ‘compound or composition’).
The purpose of the experiments of Garry was for studying the effects of Ascochyta blight caused by Mycosphaerella pinodes on the net photosynthetic rate of glasshouse-grown dried pea (abstract).  Ascochyta blight caused by Mycosphaerella pinodes is one of the most serious aerial diseases of dried pea, and infection of pea leaves leads to the formation of spot-like necrosis on aerial organs and premature dehydration (page 473, left column).  Therefore, it is obvious that pea plants are infected with M. pinodes strain 91.31.12 in nature, in crops.
Hobbs discloses pesticidal compositions comprising an amount of a UV sensitive pesticide and a lignin as a UV sunscreen in an effective amount to protect the pesticide against inactivation by UV radiation for extending the persistence of the UV sensitive pesticide in the natural environment to control a pest and/or for reducing the amount to the pesticide typically needed to be a commercially effective pesticide (abstract).  The amount of a pesticide needed to achieve commercially acceptable control of a pest will differ from one pesticide to another pesticide, and will vary depending on the pest and the crop (column 6, lines 64-67).  The pesticidal compositions of Hobbs can be applied to protect a number of different plant types, including leguminous plants such as peas (column 8, lines 6-13).
M. pinodes strain 91.31.12, with an amount of a pesticide effective for controlling pests on the pea plants.  One of ordinary skill in the art would have been motivated to do this since it is known that pesticidal compositions are applied to control pests in various plant types, including peas.  The application of an amount of pesticide effective for controlling pests on the pea plants infected with M. pinodes strain 91.31.12 occurring in crops renders obvious a composition (the peas) comprising M. pinodes strain 91.31.12 and an agriculturally effective amount of a pesticide.  Therefore, instant claim 6 is rendered obvious.
A holding of obviousness is clearly required.

Claims 9 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garry as applied to claims 1, 3, 7, 8, 10, 11, and 21 above, and further in view of Maude (Ann. Appl. Biol. 1966. 57: 193-200).
As discussed above, Garry renders obvious claims 1, 3, 7, 8, 10, 11, and 21.  Garry differs from claim 9 in that Garry does not expressly disclose a composition comprising the M. pinodes strain 91.31.12 (reading on the elected microbial strain on instant claim 1) or a culture thereof, and a plant seed.  Garry differs from claim 12 in that Garry does not expressly disclose a seed having a coating comprising their aqueous conidial suspension (reading on the composition of instant claim 7).
Maude discloses that Mycosphaerella pinodes infects pea seeds (page 193, first paragraphs of “Summary” and “Introduction” sections).  Maude studied the occurrence of M. pinodes on seeds, studying the mode of lesion development on seedlings and the methods of freeing the seed from infection (page 193, second paragraph of “Introduction” section).
	At the time the invention was made, it would have been obvious that pea seeds are naturally infected with the M. pinodes strain 91.31.12 of Garry since Maude teaches that M. pinodes infects pea seeds.  Therefore, instant claim 9 is rendered obvious.  Additionally, at the time the invention was made, it would have been obvious to have sprayed the aqueous conidial suspension comprising M. pinodes strain 91.31.12 of Garry on pea seeds.  One of ordinary skill in the art would have been motivated to do this in order to perform the studies disclosed in Maude.  A pea seed sprayed with the aqueous conidial suspension reads on a seed having a coating (the aqueous conidial suspension) comprising a composition comprising the microbial strain of claim 1 (M. pinodes strain 91.31.12) and a carrier (at least water).  Therefore, instant claim 12 is rendered obvious.
	A holding of obviousness is clearly required.

   
	No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444.  The examiner can normally be reached on 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651